     Case 4:20-cv-04076 Document 15 Filed on 04/16/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                          UNITED STATES DISTRICT COURT                              April 19, 2021
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

NOBLE EAGLE CORPORATION,                      §
                                              §
      Plaintiff,                              §
                                              §
v.                                            §         CIVIL ACTION H-20-4076
                                              §
UNITED STATES OF AMERICA,                     §
                                              §
      Defendant.                              §

                                  ORDER OF DISMISSAL

      It is ORDERED that the Joint Stipulation of Dismissal Docket no. 14) is GRANTED.

      It is further ORDERED that this case is DISMISSED without prejudice.

      Each party will bear its own costs.



      Signed at Houston, Texas on April 16, 2021.




                                            ________________________________________
                                                          Gray H. Miller
                                                    United States District Judge
